FILE COPY


                                  M A N D A T E

TO THE 24TH DISTRICT COURT of DE WITT COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 1st day of May,
2014, the cause upon appeal to revise or reverse your judgment between

STEPHEN WITCHER,                                                               Appellants,
CHRISTOPHER LANDER AND
WINN TRAYLOR LANDER,
                                            v.
2W MINERALS                                                                      Appellee.
CAUSE NO. 13-13-00491-CV                                         (Tr.Ct.No. 11-05-21,898A)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,
concludes the appeal should be dismissed. The Court orders the appeal DISMISSED in
accordance with its opinion. Each party shall bear their own costs relating to this
appeal.

We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 9th day of January, 2015.




                                                 Dorian E. Ramirez, CLERK